Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-5, 7-11, 14-17, 19-29, 31, 33 have been examined. Claims 1, 3-5, 9, 14-15, 19, 21-23, 25, 29, 31 have been amended. Claims 6, 12-13 18, 30, 32 have been previously canceled.  Claim 33 has been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.

Claims 1-5, 7-11, 14-17, 19-29, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddalena et al. (US. 20040105073A1 hereinafter Maddelena) in view of Bakar et al. (US. 20130339043A1) 

With respect to claim 1, Das teaches a  method for evaluating a contact lens (‘073; Paras 0093, 0099(‘009; Abstract: obtains lens condition evaluation data), the method comprising:  
Matching, using a database of a computer server, a user profile with a contact lens (‘073; Para 0099: The optometry manager 220 is also linked to a clinical validation system 224, a clinical data base 226 and a diagnosis module 228 to oversee data integrity, test accuracy and authorise the release of the clinical prescription results; Para 0100: Both the raw and the processed data are then stored in the clinical database 226. Test data from the clinical database 226 are passed to a diagnostic module 228, in which the data may either be analysed automatically by a diagnostic assistant program 700, depicted in FIG. 7, or analysed by a legally registered optometrist. The results of the diagnosis are then tabulated as patient/client results 230, which are then stored in the clinical database 226, and also forwarded to the patient via an email system 232 operable via the PTN 212 and WWW 202.)   Para 0242);
associating at a computer server a mobile device with a primary user or a secondary user, the user profile corresponding to the secondary user (‘073; Para 0316: people without optometric training can take lightweight portable computers, such as notebook computers, palm computers, combined with the new thin-form lightweight monitors to patients. These mobile test stations can connect to the Web [0316] 202 either directly by a wired connection or remotely via a cellular telephone or satellite telephone connection or other available media. A mobile self-contained unit can provide full diagnostic capabilities, when operated by people with optometric training, as on-the-spot professional decisions may be required; Para 0317: A supervising optometrist located at a base station can supervise, via computer, a number of mobile Vision Service Technicians (VST). The VST's can visit patients at preferred locations (for example home, office, hospital) and carry out the vision measurement testing using a similar set of tests as available on the network version of the program); 
presenting, at a display of a mobile computing device, an icon or a  graphic associated with use of the contact lens (‘073; Para 0010: adjusting at least one setting of a display device such that a sequence of graphic objects displayed on said display device conforms to a pre-defined appearance; Para 0011: displaying said sequence of graphic objects on said display device to test the visual functioning of the human subject; Para 0316: Where there is no computer access, people without optometric training can take lightweight portable computers, such as notebook computers, palm computers, combined with the new thin-form lightweight monitors to patients); 
detecting an input, at the mobile device, in response to the presented icon or graphic (‘073; Para 0107: visual acuity and pathology detection contrast pattern test 525, astigmatism tests 526 and 527, a test for the possible presence of cataracts and other diseases 532, a test 534 of macula integrity, a test of peripheral vision 536 and a test 538 of colour vision. If the patient is a child there may be two further tests 528 and 530, the first to detect saccades and the second to detect visual peripheral scanning skills. Tests 532 and 534, which test for possible presence of cataracts and changes to the macula are used only in the case where the patient is an adult )
Maddalena does not, but Bakar teaches 
043; Para 0100: receive inputs from said user selection system; activate a health assessment sensor in response to a user selection; monitor user head position; receive and analyze data from head location system; monitor user eye position; receive and analyze data from eye cameras; provide feedback to user regarding said head or eye position; activate an iris scan system for user identification purposes; receive status information from said selected sensor system; receive health assessment information from said selected sensor system; provide results in a user-friendly format to said user results display system );  
matching, at the computer server, the contact lens with one or more members of a distribution system;(‘043; Para 0111: Data for contact lens and eye glasses prescriptions is obtained from auto-refractor data along with corneal mapping data and processed to obtain a suitable mathematical representation of surface of corneas for use. The quality of the fit process is activated to insure proper tear flow and the absence of voids between anterior of contact and cornea surface. The prescription data may then be generated and stored in a remote location. A choice of a supplier may then be presented to a user) and 
sending the feedback, from the computer server, to the one or more members of the distribution system based on the detected input; wherein the one or more members of the distribution system include one or more of a prescriber of the contact lens, a supplier of the contact lens, or a manufacture of the contact lens (‘043; Para 0111: If a supplier is selected, a request for payment is initiated, payment authorization is received, and the supplier receives prescription order notice with customer ID code and access to remote storage. Alternatively, the prescription may be sent directly to a supplier.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Maddelena with the technique of vision correction prescription and health assessment facility as taught by Bakar and the motiviation is to match vision prescription to the supplier or manufacturer. 
Claim 23 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Maddalena discloses wherein the primary user is a parent and the secondary user is a child (‘073; Para 0105: child patient and adult patient). 

With respect to claim 3, the combined art teaches the method of claim 1, Maddalena discloses wherein: in a first mode, the mobile device is associated with the primary user and the operation of presenting the icon or graphic further includes generating a first user interface having a first quantity of attributes associated with use the  contact lens (‘073; Para 0265); and
in a second mode, the mobile device is associated with the secondary user and the operation of presenting the icon or graphic further includes generating a second user interface having a second quantity of attributes associated with use the a contact lens, the second quantity of attributes being a condensed version of the first quantity of attributes (‘073; Para 0265).

With respect to claim 4, the combined art teaches the method of claim 1, Maddalena further discloses wherein:
in a first mode, the mobile device is associated with the primary user and the operation of presenting the icon or graphic further includes generating a first user interface having a textual depiction of attributes associated with the contact lens (‘073; Para 0144); and
in a second mode, the mobile device is associated with the secondary user and the operation of presenting the icon or graphic further includes generating a second user interface having a graphical depiction of attributes associated with the a contact lens, the graphical depiction being visually representative of textual depiction (‘073; Para 0155)..

With respect to claim 5, the combined art s teaches the method of claim 1, Maddalena discloses wherein:
in a first mode, the mobile device is associated with the primary user and the operation of presenting the icon or graphic further includes generating a first user interface depicting a representation of a history of interactions of the secondary user with the a contact lens (‘073; Para 0104); and
in a second mode, the mobile device is associated with the secondary user and the operation of presenting the icon or graphic further includes generating a second user interface depicting a representation of rewards based on the history of interaction of the secondary user with the a contact lens (‘073; Para 0104).

With respect to claim 7, the combined art teaches the method of claim 6, Maddalena discloses wherein the operation of associating comprises capturing one or more images of the primary user or the secondary user for one or both of a facial recognition process or a retina scan process, using one or more sensors of the mobile device (‘073; Para 0103); 
determining the one or more images corresponds to one of the primary user or the secondary user (‘073; Para 0103) 

With respect to claim 8, the combined art teaches the method of claim 6, Maddalena discloses wherein: the mobile device is associated with the secondary user; and the operation of presenting the icon or graphic further includes providing a prompt for transitioning the mobile device to the primary user (‘073; Para 0316). 

With respect to claim 9, the combined art teaches the method of claim 1, Maddalena discloses wherein the method further includes requesting information about the  contact lens through the user interface of the mobile device (‘073; Para 0094). 

With respect to claim 10, the combined art teaches the method of claim 9, Maddalena discloses wherein the method further includes: receiving information in response to requesting the information; and attributing the received information to one of the primary or secondary users (‘073; Paras 0043-0044). 

With respect to claim 11, the combined art teaches the method of claim 10, Bakar discloses wherein the operation of generating feedback further includes updating the user interface based on the received information and the attribution of the received information to one of the primary or secondary users (‘043; Paras 0100, 0111).. 

With respect to claim 14, Maddalena teaches a method for evaluating a  contact lens, the method comprising: 
matching, using a database of a  user profile with a contact lens (‘073; Para 0099: The optometry manager 220 is also linked to a clinical validation system 224, a clinical data base 226 and a diagnosis module 228 to oversee data integrity, test accuracy and authorise the release of the clinical prescription results; Para 0100: Both the raw and the processed data are then stored in the clinical database 226. Test data from the clinical database 226 are passed to a diagnostic module 228, in which the data may either be analysed automatically by a diagnostic assistant program 700, depicted in FIG. 7, or analysed by a legally registered optometrist. The results of the diagnosis are then tabulated as patient/client results 230, which are then stored in the clinical database 226, and also forwarded to the patient via an email system 232 operable via the PTN 212 and WWW 202.)   Para 0242); 
generating, at a display of a mobile device, a first user interface that includes an icon or graphic associated with use of  the contact lens (‘073; Para 0010: adjusting at least one setting of a display device such that a sequence of graphic objects displayed on said display device conforms to a pre-defined appearance; Para 0011: displaying said sequence of graphic objects on said display device to test the visual functioning of the human subject; Para 0316: Where there is no computer access, people without optometric training can take lightweight portable computers, such as notebook computers, palm computers, combined with the new thin-form lightweight monitors to patients) ; 
computing a progression characteristic of the user profile (‘073; Para 0319: The supervising optometrist can thus watch the progress of the tests, answer any queries, request further information and at the end of the test forward a diagnosis to the VST for action )); and
in response to the progression characteristic satisfying a boundary condition, generating a second user interface at the network device that includes modified icon or graphic  associated with use of  the contact lens (‘073; Para 0010: adjusting at least one setting of a display device such that a sequence of graphic objects displayed on said display device conforms to a pre-defined appearance; Para 0011: displaying said sequence of graphic objects on said display device to test the visual functioning of the human subject; Para 0316: Where there is no computer access, people without optometric training can take lightweight portable computers, such as notebook computers, palm computers, combined with the new thin-form lightweight monitors to patients); 
matching, at the computer server, the contact lens with one or more members of a distribution system;(‘043; Para 0111: Data for contact lens and eye glasses prescriptions is obtained from auto-refractor data along with corneal mapping data and processed to obtain a suitable mathematical representation of surface of corneas for use. The quality of the fit process is activated to insure proper tear flow and the absence of voids between anterior of contact and cornea surface. The prescription data may then be generated and stored in a remote location. A choice of a supplier may then be presented to a user) and 
sending the feedback, from the computer server, to the one or more members of the distribution system based on the the progression characteristic; wherein the one or more members of the distribution system include one or more of a prescriber of the contact lens, a supplier of the contact lens, or a manufacture of contact lens (‘043; Para 0111: If a supplier is selected, a request for payment is initiated, payment authorization is received, and the supplier receives prescription order notice with customer ID code and access to remote storage. Alternatively, the prescription may be sent directly to a supplier.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Maddalena with the technique of vision correction prescription and health assessment facility as taught by Bakar and the motiviation is to match vision prescription to the supplier or manufacturer.

With respect to claim 15, the combined art teaches the method of claim 14, Maddalena discloses wherein:
the user profile includes information corresponding to one or more of an age of a user of the contact lens, a compliance history of the user for the contact lens, a treatment progress history of the user for the contact lens, or a medical history of the user of the prescribed optical device (‘073; Para 0107); and
073; Para 0107).

With respect to claim 16, the combined art teaches the method of claim 14, Maddalena discloses wherein one or more of the age of the user, the compliance history of the user, the treatment progress history of the user, or the medical history of the user is determined, at least in part, using sensors of the network device that are configured to capture one or more images for one or both of a facial recognition process or a retina scan process (‘073; Para 0117). 

With respect to claim 17, the combined art teaches the method of claim 15, Maddalena discloses wherein: 
the boundary condition is associated with a milestone for a combination of one or more of the age of the user, the compliance history of the user, the treatment progress of the user, or the medical history of the use (‘073; Para 0107); and

With respect to claim 19, the combined art teaches the method of claim 14, Maddalena discloses wherein the method further includes requesting information about the contact lens through the first user interface or the second user interface of the network device (‘073; Para 0094). 
 
With respect to claim 20, the combined art teaches the method of claim 14, Maddalena discloses wherein the method further includes: receiving information in response to requesting the information; and attributing the received information to one of the first user interface or the second user interface. (‘073; Para 0094) 

With respect to claim 21, the combined art teaches the method of claim 14, Bakar discloses further comprising generating feedback associated with use of the contact lens through the network device that is adapted to one of the first user interface of the second user interface (‘043; Paras 0100, 0111) . 

With respect to claim 22, the combined art teaches the method of claim 14, Maddalena discloses wherein:
the first user interface includes a depiction of a first quantity of attributes associated with use the contact lens; and
the second user interface includes a depiction of a second quantity of attributes associated with use of the prescribed optical device, the second quantity of attributes being a condensed version of the first quantity of attributes (‘073; Para 0265).

With respect to claim 24, the combined art teaches the system of claim 23, Maddalena discloses wherein the memory stores further instruction which, when executed by the processor, causes the processor to: 
associate the network device with a primary user or a secondary user, the user profile corresponding to the secondary user (‘073; Para 0093); and
073; Para 0094).

With respect to claim 25, the combined art teaches the system of claim 24, Maddalena discloses wherein:
in a first mode, the network device is associated with the primary user, the first graphical interface includes a first quantity of attributes associated with use the contact lens; and
in a second mode, the network device is associated with the secondary user, the first graphical interface includes a second quantity of attributes associated with use of the prescribed optical device, the second quantity of attributes being a condensed version of the first quantity of attributes (‘073; Para 0265). 

With respect to claim 26, the combined art teaches the system of claim 25, Maddalena discloses wherein the first quantity of attributes are visually represented via the first user interface with text, and the second quantity of attributes are visually represented via the second user interface with icons (‘073; Para 0265). 

With respect to claim 27, the combined art teaches the system of claim 24, Das discloses wherein the operation of associating comprises using the one or more received inputs to transition the network device between a child mode associated with the secondary user and a parent mode associated with the primary user (‘073; Para 0105). 

With respect to claim 28, the combined art teaches the system of claim 23, Maddalena discloses wherein the memory stores further instructions which, when executed by the processor, causes the processor to:
compute a progression characteristic of the user profile; and
in response to the progression characteristic satisfying a boundary condition, generate the second user interface including the modified icon or graphic (073; Para 0142)

With respect to claim 29, the combined art teaches the system of claim 28, Maddalena discloses wherein 
the user profile includes information corresponding to one or more of an age of a user of the prescribed optical device, a compliance history of the user for the prescribed optical device, a treatment progress history of the user for the prescribed optical device, or a medical history of the user of the prescribed optical device; and
the operation of computing further includes computing the progression characteristic using one or more of the age of the user, the compliance history of the user, the treatment progress history of the user, or the medical history of the user (073; Paras 0107, 0158.)

With respect to claim 31, the combined art teaches the system of claim 30, Bakar discloses wherein the memory stores further instructions which, when executed by the processor, cause the processor to:
043; Para 0100, 0111).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686